DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #16/527451 on July 03, 2019.
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1, 12 and 17 (a method, a system and a non-transitory computer-readable storage medium respectively) recite receiving a message pertaining to leasing a real estate unit; generating, a token matrix representing at least a portion of the message; providing the token matrix as an input to a model; obtaining an output of the model, wherein the output comprises an indication of a first category associated with the at least the portion of the message; identifying one or more actions associated with the first category, the actions pertaining to leasing the real estate unit; and automatically executing the one or more actions in response to receiving the message.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a processing device performing the leasing of a real estate, as such the use of a processing device and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of requesting information about the real estate unit amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2-9, 11, 13, 15-16, 18 and 20, these claims recite limitations that further define the same abstract idea noted in claims 1, 12 and 17. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claim 10, this claim recites limitations that further define the abstract idea noted in claim 1. In addition, they recite the additional elements of determining that a confidence value fail to satisfy a threshold, request a manual classification, receive a second category and provide message indicating second category, are merely tools for generating metadata. The processing device in all the steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S. Pub. No. 2020/0184582) in view of Styve et al. (U.S. Pub. No. 2015/0235332) (hereinafter ‘Styve’).

Claims 1, 12 and 17:  Fox discloses a method, a system and a non-transitory computer-readable storage medium comprising:
receiving a message pertaining to leasing a real estate unit, Fox teaches the artificial intelligence and analytics module 140 can gather data from the user to suggest titles based upon a user's projected needs or past selections (see at least the Abstract and see paragraphs 0028 and 0031);
generating, by a processing device, a token matrix representing at least a portion of the message, Fox teaches the membership module 180 can issue a token to a third party service provider 230. The token denotes permission by the member and the conditions upon which those permissions were granted. The system can be configured to interact with other systems, including third party service providers (see at least paragraphs 0022, 0023 and 0027);
providing the token matrix as an input to a trained machine learning model, Fox teaches the membership module 180 can issue a token to a third party service provider 230. The token denotes permission by the member and the conditions upon which those permissions were granted. The system can be configured to interact with other systems, including third party service providers. Fox further teaches the artificial intelligence module can be trained using available data sets and learn to optimize performance in a changing real estate environment.  The artificial intelligence module 160 can include at least one of the following computational techniques: neural network (see at least paragraphs 0027, 0031 and 0032);
obtaining an output of the trained machine learning model, wherein the output comprises an indication of a first category associated with the at least the portion of the message, Fox teaches an artificial intelligence and analytics module 160 for processing data and providing analytics, a marketing module for transmitting sales and marketing content 210 to members or users 100, a membership module 180 for managing new and existing member information, and an information gathering module 190 for gathering information to provide to the other modules (see at least paragraphs 0018 and 0027); and
automatically executing the one or more actions without human involvement in response to receiving the message, Fox teaches the marketing module 170 may receive or query location data from one or more members 100. The marketing module 170 can receive location-based data from a member's computing or mobile device or from the database 130.  The location-based information can be received along with other data (see at least paragraphs 0018 and 0033).
While Fox teaches the limitations mentioned above, Fox does not explicitly teach identifying one or more actions associated with the first category, the actions pertaining to leasing the real estate unit.  However, Styve teaches the agent application 2006 can further include a re-initialize contact feature. This feature can remind an agent to contact a client after a predetermined period without contact. In at least one embodiment, re-initialize contact feature can prompt an agent to contact a client after a 30 day quiet period. The application 2006 can integrate with a calendar on the electronic device to automatically include and schedule these reminders (see at least paragraph 0109). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Fox to modify to include the teaching of Styve above because by doing so, the method of Fox would automatically include reminders updated schedules.

Claims 2, 13 and 18:  Fox in view of Styve disclose the method according to claims 1, 12 and 17, and Fox further teaches wherein receiving the message comprises receiving at least one of an email message or a text message from a client device associated with a prospect interested in leasing the real estate unit, Fox teaches the marketing module 170 may further include a transmission device to communicate with a member 100. The computing device can transmit real estate information, including pricing information, contractual information, and other notifications. The marketing module 170 may include one or more modes of communication to reach the system, a member, buyer or seller, third party vendor or other similar user. The user transmission device may further be configured to send an electronic communication, including emails and advertisements to a user. The user device may further be configured to communicate via social media (see at least paragraph 0033).

Claim 3:  Fox in view of Styve disclose the method according to claim 1, and Fox further teaches wherein the message comprises at least one of a request for information about the real estate unit, a request to schedule a time to view the real estate unit, or a request to lease the real estate unit, Fox teaches marketing module 170 may receive or query location data from one or more members 100. The marketing module 170 can receive location-based data from a member's computing or mobile device or from the database 130.  The location-based information can be received along with other data (see also paragraphs 0018 and 0033).

Claim 4:  Fox in view of Styve disclose the method according to claim 1, and Fox further teaches wherein the token matrix comprises a plurality of rows and columns, wherein each row of the plurality of rows comprises a vector representing a word in the message, and wherein each column of the plurality of columns represents a character in the word, Fox teaches the membership module 180 can issue a token to a third party service provider 230. The token denotes permission by the member and the conditions upon which those permissions were granted. The system can be configured to interact with other systems, including third party service providers. Fox further teaches the artificial intelligence module can be trained using available data sets and learn to optimize performance in a changing real estate environment.  The artificial intelligence module 160 can include at least one of the following computational techniques: neural network (see at least paragraphs 0027, 0031 and 0032).


Claim 5:  Fox in view of Styve disclose the method according to claim 1, and Fox further teaches wherein the trained machine learning model comprises a convolutional neural network, Fox teaches the artificial intelligence module 160 uses computational algorithms that combine data, techniques, and methodologies to assist members and entities to navigate through real estate-based transactions and the artificial intelligence module can be trained using available data sets and learn to optimize performance in a changing real estate environment, and finally, Fox teaches the artificial intelligence module 160 can include at least one of the following computational techniques: neural network (see at least paragraph 0032).

Claims 6 and 15:  Fox in view of Styve disclose the method according to claims 1 and 12, and Fox further teaches, wherein the output of the trained machine learning model further comprises an indication that the first category is a preferred category from a plurality of possible categories or a confidence value associated with the first category, Fox teaches the artificial intelligence and analytics module 160 continues to learn based upon input from members including but not limited to member questions, geographic, economic, and transactional data. The knowledge from learning is used to enhance the services provide by the module (see at least paragraph 0031).

Claims 7, 16 and 20:  Fox in view of Styve disclose the method according to claims 1, 12 and 17, and Fox further teaches, wherein the trained machine learning model is trained using a training data set, the training data set comprising examples of messages pertaining to leasing real estate units as a training input and one or more categories that correctly correspond to the messages as a target output, Fox teaches the artificial intelligence and analytics module 160 continues to learn based upon input from members including but not limited to member questions, geographic, economic, and transactional data. The knowledge from learning is used to enhance the services provide by the module (see at least paragraph 0031).

Claim 8:  Fox in view of Styve disclose the method according to claim 1, and Fox further teaches wherein the one or more actions comprise at least one of sending a response to the message including information about the real estate unit, scheduling a time for a prospect to view the real estate unit, or determining whether the prospect is qualified to lease the real estate unit, Fox teaches the marketing module 170 may further include a transmission device to communicate with a member 100. The computing device can transmit real estate information, including pricing information, contractual information, and other notifications. The marketing module 170 may include one or more modes of communication to reach the system, a member, buyer or seller, third party vendor or other similar user. The user transmission device may further be configured to send an electronic communication, including emails and advertisements to a user. The user device may further be configured to communicate via social media (see at least paragraph 0033).

Claim 9:  Fox in view of Styve disclose the method according to claim 1, and Fox further teaches wherein automatically executing the one or more actions comprises:
selecting a first reply template of a plurality of reply templates corresponding to the first category to send in response to the message, Fox teaches the marketing module 170 may further include a transmission device to communicate with a member 100. The computing device can transmit real estate information, including pricing information, contractual information, and other notifications. The marketing module 170 may include one or more modes of communication to reach the system, a member, buyer or seller, third party vendor or other similar user. The user transmission device may further be configured to send an electronic communication, including emails and advertisements to a user. The user device may further be configured to communicate via social media (see at least paragraph 0033);
determining an effectiveness of the first reply template as a response to the message, Fox teaches providing at least the following features and advantages: (1) inclusive widely-defined membership of traditional and nontraditional real estate participants; (2) information gathering functionality from expanded sources and types; (3) a compensation system for all members; (4) educational content that teaches and provides insight; (5) behavior/experience strategies that promote collaboration between members; (6) efficiency, effectiveness, flexibility, and profitability (inherent in all LEO interactions ("touches")); (7) positive influences on business/organizational matters through the speed, value, and immediacy of information; (8) intelligence driven sales and marketing tactics and strategies; (9) artificial intelligence driven value to all aspects of business for members; and (10) instant access to knowledge and information (see at least paragraph 0043); and
using the determined effectiveness to select from the plurality of reply templates in response to future messages, Fox teaches providing at least the following features and advantages: (1) inclusive widely-defined membership of traditional and nontraditional real estate participants; (2) information gathering functionality from expanded sources and types; (3) a compensation system for all members; (4) educational content that teaches and provides insight; (5) behavior/experience strategies that promote collaboration between members; (6) efficiency, effectiveness, flexibility, and profitability (inherent in all LEO interactions ("touches")); (7) positive influences on business/organizational matters through the speed, value, and immediacy of information; (8) intelligence driven sales and marketing tactics and strategies; (9) artificial intelligence driven value to all aspects of business for members; and (10) instant access to knowledge and information (see at least paragraph 0043).

Claim 10:  Fox in view of Styve disclose the method according to claim 1, and Styve further teaches further comprising:
requesting a manual classification of the message from an operator, Styve teaches if the user requests an agent, the system can determine or estimate the amount of time it will take for an agent to arrive at the user's location or the location of the selected property. The device can provide this information and request confirmation that the user would like a realtor to come to the desired location. For example, an electronic device can display a message such as: "There are 8 agents current within 10 to 20 minutes from here. Would you like to request an agent to come show you the house now?" If the user confirms her desire for a showing, a request will be sent to at least one realtor (see at least paragraph 0043;
receiving an indication of a second category assigned by the operator, Styve teaches if the user requests an agent, the system can determine or estimate the amount of time it will take for an agent to arrive at the user's location or the location of the selected property. The device can provide this information and request confirmation that the user would like a realtor to come to the desired location. For example, an electronic device can display a message such as: "There are 8 agents current within 10 to 20 minutes from here. Would you like to request an agent to come show you the house now?" If the user confirms her desire for a showing, a request will be sent to at least one realtor; 
providing the message and the indication of the second category (as taught by Styve above) back to the trained machine learning model as training data (as taught by Fox above in claim 1); and 
determining that a confidence value associated with the first category fails to satisfy a threshold, Styve teaches the agent feedback screen 1000 may prompt an agent to respond to a series of questions in order to determine the agent's satisfaction with the application. The questions may cover a variety of topics including, but not limited to, whether or not an agent was able to show a house using the application, how long the showing took to complete after accepting the request from a client, and sharing the experience with other agents (see at least paragraph 0057).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Fox to modify to include the teaching of Styve above because by doing so, the method of Fox would automatically include reminders updated information.

Claim 11:  Fox in view of Styve disclose the method according to claim 1, and Styve further teaches wherein identifying the one or more actions associated with the first category is based on integration with at least one of calendar program, a property management platform, or a database of applicable legal requirements, Styve teaches the agent application 2006 can further include a re-initialize contact feature. This feature can remind an agent to contact a client after a predetermined period without contact. In at least one embodiment, re-initialize contact feature can prompt an agent to contact a client after a 30 day quiet period. The application 2006 can integrate with a calendar on the electronic device to automatically include and schedule these reminders (see at least paragraph 0109). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Fox to modify to include the teaching of Styve above because by doing so, the method of Fox would automatically include reminders updated schedules.

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Sivakumar et al. (U.S. Pub. No. 2018/0225434) talks about the system receives
a request comprising an identifier associated with an entity from an identity seeker, wherein the request comprises a context associated with a transaction being initialed by the entity. In Step 204, from one or more encrypted tokens stored in a database associated with an identity custodian, an encrypted token corresponding to said identifier are identified. In Step 206, the encrypted token is decrypted to obtain
a context matrix (see at least paragraph 0020).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                             06/11/2022